Title: To Thomas Jefferson from M. Amoureux, 3 October 1788
From: Amoureux, M.
To: Jefferson, Thomas


          L’Orient, 3 Oct. 1788. Has postponed replying to TJ’s letter of 29 July last because he hoped from day to day to dispose of the small items belonging to John Paul Jones which remained unsold. This trifle has kept him from closing the account and informing TJ of the net result; just as soon as “ces petits objets” can be sold he will make a report and will remit the balance due when the term of credit has expired.—Has learned “avec la plus vive Satisfaction” from American friends that eleven states had adopted the new constitution and that there was still hope that the other two would accede; “Dieu veuille que cela soit ainsi, et que les bons citoyens des Etats unis puissent, sous l’empire de loix sages et bien ordonnées, jouir de cette liberté, qui leur a couté si cher.”—Takes sincere satisfaction in Admiral Paul Jones’ success in the Black Sea and the fact that the Empress “l’en a recompensé honorablement.” Appreciates the information TJ gave him about the franchise at L’Orient; he wrote to TJ about it because he assumed that no change would take place without TJ’s knowledge.
        